DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Owen on 11/17/2021.
The application has been amended as follows: 

1. (Previously Presented) A device, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the device to perform operations comprising: detecting, by a mobile agent of the device, a request to route traffic to a service associated with an application; identifying, by the mobile agent, an application identifier associated with the application, wherein the application identifier uniquely identifies the application; mapping, by the mobile agent and using a lookup in a database of the device, a type and a version of the application into an integer; selecting, by the mobile agent and using the application identifier, a label from a plurality of labels included in a routing table, wherein the label includes: one or more routes; and the integer representing the type and the version of the application; and routing, by the mobile agent, the traffic to the service associated with the application using the label.

2. (Original) The device of Claim 1, wherein: the label supports extranet services having inline security services; and the inline security services include at least one of the following: firewall services; intrusion detection services; intrusion prevention services; or Cloud Access Security Broker (CASB) services.

3. (Original) The device of Claim 1, wherein a head-end node: receives the label; maintains one or more policies in a policy table; and uses the one or more policies and the label to route the traffic to the service associated with the application.

4. (Original) The device of Claim 1, the operations further comprising: receiving, by the mobile agent, a Domain Name System (DNS) request; and using the application identifier to map the DNS request to the label.

5. (Original) The device of Claim 1, wherein the label is associated with at least one of the following: a Software-Defined Wide Area Network (SD-WAN); a virtual private network (VPN); a Multiprotocol Label Switching (MPLS) label; a Network Service Header (NSH) label; or a Generic Network Virtualization encapsulation (GENEVE) tunnel label.

6. (Original) The device of Claim 1, wherein the service is associated with at least one of the following: a public infrastructure as a service (IaaS); a private IaaS; a public software as a service (SaaS); a private SaaS; or a private enterprise service.

7. (Original) The device of Claim 1, the operations further comprising: maintaining, by the mobile agent, a policy table comprising one or more policies; and mapping, by the mobile agent, the application identifier associated with the application to the label using the one or more policies.

8. (Currently Amended) A method, comprising: detecting, by a device, a request to route traffic to a service associated with an application; identifying, by the device, an application identifier associated with the application, wherein the application identifier uniquely identifies the application; mapping, by a mobile agent of the device and using a lookup in a database of the device, a type and a version of the application into an integer; selecting, by the device and using the application identifier, a label from a plurality of labels included in a routing table, wherein the label includes: one or more routes; and the integer representing the type and the version of the application; and routing, by the device, the traffic to the service associated with the application using the label.

9. (Original) The method of Claim 8, wherein: the label supports extranet services having inline security services; and the inline security services include at least one of the following: firewall services; intrusion detection services; intrusion prevention services; or Cloud Access Security Broker (CASB) services.

10. (Original) The method of Claim 8, wherein a head-end node: receives the label; maintains one or more policies in a policy table; and uses the one or more policies and the label to route the traffic to the service associated with the application.

11. (Original) The method of Claim 8, further comprising: receiving a Domain Name System (DNS) request; and using the application identifier to map the DNS request to the label.

12. (Original) The method of Claim 8, wherein the label is associated with at least one of the following: a Software-Defined Wide Area Network (SD-WAN); a virtual private network (VPN) a Multiprotocol Label Switching (MPLS) label; a Network Service Header (NSH) label; or a Generic Network Virtualization encapsulation (GENEVE) tunnel label.

13. (Original) The method of Claim 8, wherein the service is associated with at least one of the following: a public infrastructure as a service (IaaS); a private IaaS; a public software as a service (SaaS); a private SaaS; or a private enterprise service.

14. (Original) The method of Claim 8, further comprising: maintaining a policy table comprising one or more policies; and mapping the application identifier associated with the application to the label using the one or more policies.

15. (Currently Amended) One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: detecting, by a device, a request to route traffic to a service associated with an application; identifying, by a device, an application identifier associated with the application, wherein the application identifier uniquely identifies the application; mapping, by a mobile agent of the device and using a lookup in a database of the device, a type and a version of the application into an integer; selecting, by the device and using the application identifier, a label from a plurality of labels included in a routing table, wherein the label includes: one or more routes; and the integer representing the type and the version of the application; and routing, by the device, the traffic to the service associated with the application using the label.

16. (Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein: the label supports extranet services having inline security services; and the inline security services include at least one of the following: firewall services; intrusion detection services; intrusion prevention services; or Cloud Access Security Broker (CASB) services.

17. (Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein a head-end node: receives the label; maintains one or more policies in a policy table; and uses the one or more policies and the label to route the traffic to the service associated with the application.

18. (Original) The one or more computer-readable non-transitory storage media of Claim 15, the operations further comprising: receiving, by the mobile agent, a Domain Name System (DNS) request; and using the application identifier to map the DNS request to the label.

19. (Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein the label is associated with at least one of the following: a Software-Defined Wide Area Network (SD-WAN); a virtual private network (VPN) a Multiprotocol Label Switching (MPLS) label; a Network Service Header (NSH) label; or a Generic Network Virtualization encapsulation (GENEVE) tunnel label.

20. (Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein the service is associated with at least one of the following: a public infrastructure as a service (IaaS); a private IaaS; a public software as a service (SaaS); a private SaaS; or a private enterprise service.

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to support the claimed invention as amended on 10/12/2021. Specifically, the prior art fails to teach, “identifying, by the mobile agent, an application identifier associated with the application, wherein the application identifier uniquely identifies the application; mapping, by the mobile agent and using a lookup in a database of the device, a type and a version of the application into an integer” and “the label includes: one or more routes; and the integer representing the type and the version of the application” in combination with the other limitations of the claimed invention.
Examiner cites Bonas US 20200259928 A1 see ¶0015-20, ¶0025-32 wherein a device analyzes a request from an application and identifies and identifier, then maps this to a version label for routing the request to e.g. API service. The version label corresponds to routing rules but the reference fails to teach “mapping, by the mobile agent and using a lookup in a database of the device, a type and a version of the application into an integer” and “the label includes: one or more routes; and the integer representing the type and the version of the application” as the label does not include the steps of a “lookup in a database” for mapping type and version to an integer. Lee et al. (“Lee”) (US 20160269467 A1) teaches ¶0120-121 using an integer to represent a version of traffic but fails to teach a “lookup” step as the integer is generated and does not represent a “type and a version” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478